03/31/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                              Case Number: DA 19-0508


                                         DA 19-0508                     FILED
                                                                         MAR 3 1 2020
                                                                       Bowen Greenwood
B.D., a rninor, by and through her parents and                       Clerk of Supreme Court
                                                                        State of Montana
guardians ad litem, JASON and KELLY DEMING
and JASON DEMING and KELLY DEMING,
Individually,

             Plaintiffs and Appellees,
                                                                       ORDER
      v.

MARK HIRAM DEMING,

             Defendant and Appellant.



       Upon consideration of Appellant's rnotion for an extension of time, and good
cause appearing,
       IT IS HEREBY ORDERED that Appellant is granted an extension of time to June
I, 2020, to file and serve his reply brief.
       No further extensions will be granted.
       DATED this        1 1-tray of March, 2020.
                                                    For the Court,